Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-8 and 11-17, as well as the species election of anti-glypican-1 antibodies 01a033 (claim 1, subpart a), 01a002 (claim 1, subpart b), 01a030 (claim 1, subpart i), 02a002 (claim 1, subpart k), and 02a010 (claim 1, subpart m), in the reply filed on 12/16/2021 is acknowledged.
	
Claims 1-8 and 11-23 are pending.
Claims 2-8, 13, and 15-23 are currently amended.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.
	Claims 1-8 and 11-17 are under examination on the merits.

Claim Rejections
35 U.S.C. 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
The instant claims are drawn to a genus of anti-human glypican-1 antibodies having defined heavy and light chain CDR sets (parts (a)-(r) of claim 1 and parts (a)-(t) of claim 15) as well as mutants of said antibodies having at least one substitution, addition, or deletion (part (s) of claim 1 and part (u) of claim 15). Following a review of the specification, it does not appear that any mutants of said antibodies are disclosed in the specification. The claimed genus 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, a representative number of species has not been described, because it does not appear that any mutants of the claimed anti-human glypican-1 antibodies are disclosed in the specification
Furthermore Applicant has not disclosed relevant, identifying characteristics of heavy and light chain CDR sequences (or mutants thereof) that confer upon an antibody the ability to bind glypican-1, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind glypican-1. To elaborate on why the claimed 
Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in 
Although screening techniques can be used to isolate mutants of anti-human glypican-1 antibodies having defined heavy and light chain CDR sets that retain the ability to bind glypican-1, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description' requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” 

With respect to claims 5-7, although the anti-human glypican-1 antibodies having defined heavy and light chain CDR sets (parts (a)-(r) of claim 1) demonstrate the internalization activity recited in the claims, absent empirical determination, one skilled in the art could not readily envision which substitution, addition, or deletion mutants of said anti-human glypican-1 antibodies demonstrate the internalization activity recited in the claims.
Claim 11 is drawn to a genus of anti-glypican-1 antibodies having intracellular invasion activity, i.e., the ability to bind to and be internalized by glypican-1-expressing cells. Following a review of the specification, it appears that numerous species within the claimed genus have been described, specifically, the anti-human glypican-1 antibodies having defined heavy and light chain CDR sets (parts (a)-(r) of claim 1 and parts (a)-(t) of claim 15); however despite this disclosure, one skilled in the art would be unable to readily envision, recognize, or predict which antibodies that are capable of binding to glypican-1 also exhibit intracellular invasion activity. Therefore the written description requirement of 35 U.S.C. 112(a) has not been satisfied in the instant case.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has described various species that are comprised within the claimed genus; however in view of the variability within the claimed genus as well as the high level of unpredictability in the antibody art, said various species are not deemed to be representative of the entire genus. 
Furthermore Applicant has not disclosed relevant, identifying characteristics of heavy and light chain CDR sequences that confer upon an anti-glypican-1 antibody the ability to be internalized by glypican-1-expressing cells, because the instant specification does not provide structural antibody features that correlate with a functional ability to both bind glypican-1 and be internalized by glypican-1-expressing cells. Absent a description of the at least minimal structural features correlating with a functional ability to both bind glypican-1 and be internalized by glypican-1-expressing cells which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish which heavy and light chain CDR amino acid sequences may be combined such that the resultant heavy and light chain variable regions comprise six CDRs that confer the ability to both bind glypican-1 and be internalized by glypican-1-expressing cells.
With respect to claims 13 and 14, Applicant’s attention is also directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized 

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, Applicant has recited numerous glypican-1 epitopes, and said epitopes have been adequately described by amino acid sequence; however based upon the Memo, it is submitted that adequate description of the antigens (or epitopes) bound by the claimed anti-glypican-1 antibodies is not sufficient to adequately describe the genus of antibodies that binds said antigens (or epitopes). Adequate description of an antigen to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen (or epitope). Furthermore as indicated above, the USPTO Written Description Training Materials, dated 03/25/2008, have been archived and no longer reflect the current state of the law regarding 35 U.S.C. 112(a). 
With respect to claim 17, although the anti-human glypican-1 antibodies having defined heavy and light chain CDR sets (parts (a)-(t) of claim 15) exhibit an IC50 of about 0.5 nM or less in glypican-1 positive cells, absent empirical determination, one skilled in the art could not readily envision which substitution, addition, or deletion mutants of said anti-human glypican-1 antibodies exhibit an IC50 of about 0.5 nM or less in glypican-1 positive cells.
Accordingly given the unpredictability associated with antibody CDR region changes on antigen binding and given the lack of particularity with which the claimed antibodies are 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642